COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00105-CV


Sunny Obgomo and Joan                      §   From County Court at Law No. 1
Kyangungu
                                           §   of Tarrant County (2013-004764-1)
v.
                                           §   December 18, 2014

American Homes 4 Rent Properties           §   Opinion by Justice Walker
Two, LLC, a Delaware Limited
Liability Company

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellants Sunny Obgomo and Joan Kyangungu

shall pay all of the costs of this proceeding, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By __/s/ Sue Walker___________________
                                          Justice Sue Walker